JUSTICE HAASE, specially concurring: While I agree that the law in Illinois is correctly stated in the court’s opinion and I concur in that opinion, I write specially because of a perceived problem with the grounds portion of the Illinois Marriage and Dissolution of Marriage Act. Illinois has always been a “grounds” State. The closest that the Illinois legislature has come to establishing no fault divorce is contained in the provision for no fault divorce based on irreconcilable difference (Ill. Rev. Stat. 1989, ch. 40, par. 401(a)(2)) after the parties have lived separate and apart for a period of two years. In the case at bar, I agree that the trial judge’s findings were error under the law and must be reversed. However, if these parties are still separated as they were at the time of the trial, they are entitled to have a no fault divorce based on irreconcilable difference after two years of separation. The requirement for grounds in Illinois is largely ignored by the litigants, the attorneys and the trial judges of this State. One can go to almost any courthouse in the State and find divorce grounds prove ups which last less than five minutes. Trial judges throughout the State have approved grounds portions of prove ups where the grounds are so thin as to not being grounds at all. However, the parties, the lawyers and the judges all recognize that once the marriage is truly over, it is over and no amount of legislation about grounds is going to fix it. For years the judiciary has corrected the problem for the litigants where the grounds are very slim but the parties nevertheless decide to be divorced. Whether it is preferable to have a dissolution of marriage act which provides for strict grounds, or whether it is preferable to have a no fault dissolution of marriage act is not for the court to say. Those are questions which the people represented by their representatives in the General Assembly are to decide. However, the current practice in this State is 180 degrees out from the law as stated in the statute and cases such as Eltrevoog cited in the court’s opinion. Those judges who have presided in family court cases for years know that in many cases each of the parties has grounds against the other. In many cases these grounds are not provoked on either side. There are people in marriage who both treat each other shabbily. The present Illinois Marriage and Dissolution of Marriage Act flies in the face of reality and human practice when it calls for one party to prove grounds without any fault on his or her part. It is the opinion of this humble writer that it is time for the legislature of this State to take another look at the Illinois Marriage and Dissolution of Marriage Act. The legislature should either make clear that this is a strict grounds State and you will not be able to get divorced absent a showing of strict grounds, or should do away with the grounds requirement altogether and make this a no fault divorce State. The present practice creates a giant fiction out of the grounds requirement. That fiction tends, in this writer’s opinion, to bring the entire process into disrepute. It also allows one party or another to use the grounds requirement as a lever or bargaining chip in the negotiating process. If the legislature feels that the grounds requirement is somehow saving the marriages in this State, then it is sadly mistaken. Recent statistics show us that close to 50% of marriages end in divorce in any event. And the requirement for grounds saves very few, if any, marriages. In the instant case, the court’s order will require the parties to go through another trial to deal with some of the most difficult issues there are in jurisprudence. Contested child custody proceedings are very difficult on all the parties and especially on the children involved. Therefore, while I agree with the court’s opinion as a statement of current Illinois law, I think the result reached is unfortunate. To remand this case for retrial in a marriage that is over is a shame. No purpose will be served other than to satisfy a requirement of Illinois that is largely ignored in most cases.